DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance:  The prior art fails to disclose or render obvious the claimed combination including a method for operating an exhaust system through which exhaust gas from an internal combustion engine, the method comprising: a respective quantity of the reducing agent to be introduced into the exhaust gas by a respective dosing element is set depending on at least a first temperature of the first SCR catalytic converter, wherein during a period of time during which the first temperature exceeds a predeterminable first threshold value and at least a second temperature of the second SCR catalytic converter exceeds a predeterminable second threshold value, which is lower than the first threshold value, the introduction of the reducing agent into the exhaust gas with regard to the dosing elements takes place exclusively via the second dosing element, such that during the period of time, no introduction, which is caused by the first dosing element, of the reducing agent into the exhaust gas takes place; wherein from an average first temperature of more than 400 degrees Celsius at the first SCR catalytic converter, the system switches over to the second SCR catalytic converter and to the second dosing element assigned to it; wherein during the period of time, the second .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of seven patents:
	Gupta et al. (Pat. No. 2017/0051654), Qi (Pat. No. 2015/0052878), Ancimer et al. (Pat. No. 9162183), Gonze et al. (Pub. No. 8646259), Minezawa et al. (Pub. No. 2017/0043295), Lutz et al. (Pub. No. 9976462), and Umemoto et al. (Pat. No. 10487713), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.


Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        February 26, 2021